Citation Nr: 1403055	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran sought an additional 90 days, following certification of the instant appeal to the Board, to submit evidence relating to his appeal.  See March 2013 Letter of Veteran's Representative.  That request was granted.  See April 2013 Letter of the Board.  To date, no additional evidence relating to this appeal has been submitted by the Veteran or his representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy of the lower extremities is secondary to his service-connected type II diabetes mellitus.

Three opinions have been rendered with respect to whether the Veteran's peripheral neuropathy is secondary to his type II diabetes mellitus.  In November 2010, the examiner opined that it was "less likely as not secondary to [the Veteran's] Diabetes Mellitus."  In April 2012, another examiner offered the same opinion, that it was "less likely as not" that the Veteran's peripheral neuropathy was secondary to his type II diabetes mellitus.  Finally, in July 2012, an examiner opined that it was less likely as not that the Veteran's peripheral neuropathy was "proximately due to or the result of diabetes mellitus, type II." 

The Board notes that secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).  Because no opinion has been provided as to whether the Veteran's peripheral neuropathy is aggravated by his type II diabetes mellitus, the Board is unable to determine whether secondary service connection is warranted.  As such, an opinion addressing such should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's peripheral neuropathy of the lower extremities and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Return the claims folder to the examiner who provided the July 2012 examination.  After a review of the claims folder, the examiner should attempt to express the following opinion.

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus aggravated (increased in disability beyond the natural progression) his peripheral neuropathy of the lower extremities?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

If the examiner who provided the July 2012 examination is no longer available, the claims folder must be made available to another equally qualified medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled only if deemed necessary by the examiner. 

The rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


